   Case: 2:18-cv-00431-KAJ Doc #: 24 Filed: 08/03/20 Page: 1 of 4 PAGEID #: 1011



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

SHAUN AITES,

                       Plaintiff,

        v.                                                   Civil Action 2:18-cv-431
                                                             Magistrate Judge Jolson


COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.

                                    OPINION AND ORDER

        This matter, in which the parties consented to the jurisdiction of the Undersigned pursuant

to 28 U.S.C. § 636(c) (see Docs. 3, 6), is before the Court on counsel for Plaintiff’s Motion for

Attorney Fees Pursuant to 42 U.S.C. § 406(b)(1). (Doc. 22). For the reasons that follow, the

Motion is GRANTED. Plaintiff’s counsel shall be awarded attorney’s fees in the amount of

$5,670. Because counsel previously received attorney’s fees under the Equal Access to Justice

Act (“EAJA”), any amount received under the EAJA shall be returned to Plaintiff to prevent double

recovery of fees. See Jankovich v. Brown, 886 F.2d 867 (6th Cir. 1989).

   I.        BACKGROUND

        Plaintiff filed his Complaint seeking judicial review from this Court on May 3, 2018. (Doc.

1). On February 27, 2019, the Court remanded this case for further proceedings pursuant to

Sentence Four of 42 U.S.C. § 405(g). (Doc. 18). Following remand, Plaintiff was awarded

$14,856.25 in past-due benefits. (Doc. 1-1). Plaintiff’s counsel now moves for an award of

attorney’s fees in the amount of $5,670 under 42 U.S.C. § 406(b). (Doc. 22). That Motion is now

ripe for consideration. (See Docs. 22, 23).
   Case: 2:18-cv-00431-KAJ Doc #: 24 Filed: 08/03/20 Page: 2 of 4 PAGEID #: 1012




   II.      LAW AND ANALYSIS

         In Supplemental Security Income (“SSI”) or Disability Insurance Benefit (“DIB”) cases,

the Court is authorized to award attorney’s fees following a successful Social Security disability

appeal. See 42 U.S.C. §§ 402(b)(1), 1383(d)(2). Importantly, such contingency fees (1) may not

exceed 25 percent of the past-due benefits, which the claimant receives as a result of an appeal,

and (2) must additionally be reasonable for the services rendered. Gisbrecht v. Barnhard, 535

U.S. 789, 802 (2002).

         The Social Security Act “does not displace contingen[cy]-fee agreements,” but rather “calls

for the court’s review of such arrangements as an independent check, to assure that they yield

reasonable results in particular cases.” Id. A 25 percent contingency fee agreement “should be

given the weight ordinarily accorded a rebuttable presumption.” Rodriquez v. Brown, 865 F.2d

739, 746 (6th Cir. 1989). A reduction of a contingency fee award may be appropriate when counsel

acts improperly or provides ineffective assistance, or when “counsel would otherwise enjoy a

windfall because of either an inordinately large benefit award or from minimal effort expended.”

Id. A windfall can never occur when “the amount of the fee permitted under the contract is less

than twice the standard rate for such work in the relevant market.” Hayes v. Sec’y of Health &

Human Servs., 923 F.2d 418, 422 (6th Cir. 1990). While counsel is not required to seek less than

the 25 percent contingency fee, a discounted fee is relevant to the reasonableness determination.

Willis v. Comm’r of Soc. Sec., No. 1:10-CV-594, 2014 WL 2589259, at *5 (S.D. Ohio June 10,

2014) (collecting cases).

         On March 29, 2020, the Court awarded Plaintiff’s counsel attorney’s fees in the amount of

$3,000 under the EAJA. Then, on June 30, 2020, the Social Security Administration withheld


                                                  2
   Case: 2:18-cv-00431-KAJ Doc #: 24 Filed: 08/03/20 Page: 3 of 4 PAGEID #: 1013




25 percent of Plaintiff’s past due benefits in the amount of $14,856.25 for use toward attorney’s

fees. (Doc. 1-1). Now, Plaintiff’s counsel requests fees pursuant to 42 U.S.C. § 406(b)(1) and her

contingency fee agreement with Plaintiff in the amount of $5,670, or 16.2 hours compensated at

$350 per hour. (See generally Doc. 22). For support, she has provided time sheets documenting

the time spent on Plaintiff’s case (see Doc. 22-3) and evidence pertaining to the basis of her hourly

rate, as well as her skill level and experience, (see Docs. 22-4, 22-5). Numerous district courts in

this Circuit have found an hourly fee of $350 to be reasonable and not excessive. Mays v. Comm’r

of Soc. Sec., No. 1:14 CV 800, 2016 WL 4564961, at *1 (N.D. Ohio Sept. 1, 2016) (collecting

cases).

          Further, the Court notes that Plaintiff requests fees significantly lower than the $14,856.25

representing 25 percent of the back benefits. See Willis, 2014 WL 2589259, at * 5 (noting that,

while counsel is not required to seek less than the 25 percent contingency fee, a discounted fee is

relevant to a reasonableness determination). Moreover, Defendant does not object to fees in this

case. Nor does it request a lower amount be awarded or argue that the amount requested is

unreasonable. Finally, Plaintiff’s counsel represents that, because counsel previously received

attorney’s fees under EAJA, any amount received under the EAJA will be returned to the claimant

to prevent double recovery of fees.         (Doc. 22 at 3).     Upon review of Plaintiff’s Motion,

accompanying evidence, including for example, the materials submitted regarding the skill and

experience of counsel (see, e.g., Docs. 22-4, 22-5), and relevant legal authority, the Court finds

that the amount requested is reasonable and does not result in a windfall.

   III.      CONCLUSION

          For the foregoing reasons, Plaintiff’s Motion (Doc. 22) is GRANTED, and Plaintiff’s


                                                   3
   Case: 2:18-cv-00431-KAJ Doc #: 24 Filed: 08/03/20 Page: 4 of 4 PAGEID #: 1014




counsel is awarded a fee of $5,670. Because counsel previously received attorney fees under the

Equal Access to Justice Act (“EAJA”), any amount received under the EAJA shall be returned to

Plaintiff to prevent double recovery of fees.

       IT IS SO ORDERED.



Date: August 3, 2020                                /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                4
